R-98




.




    Bon. C. J. WiJdar                         Opinion No. V-99
    County Auditar
    Nueoes County                             Rs:        Traveling expenses
    Corpus Christi, Texas                                of Justice        of the
                                                         Pea00D
    Dear Sir:.
                Your request for an opinion from this Depart-
    ment OR the above subject Aaattsr is as follows:
                 "The Wt&%    0r POiOe Or %SOiIIOt
          1, Plaoe ,11 an8 Pxeoinot 1, Place 2 or
          Nuwes Ceunty have r?quested that we
          make than an aJ.lowancr or $7,50 to cov-
          er sxgendbs or their automobiles in at-
          tsr&&$ ray inquests tithin the oounty.
          la view of the fact bhat in this County
          th b P m sla et o r r mm          l r*    on a       sa la r y
          bada    wa Wl&umtilsra anJ Statute that
         .wauld   d&&an   ulb    to   pry   tk $l4tt     fee     for   any-
          thing of thfe natllrep ~Xt Is quite pos-
    .     aible that we might be able, to make an
          afAawarur*far         say   +lrlgWlU~     iA   ooanaotiog
          wWi  the k6btiw or an inqwst by permit-
          ting a &iwge to bs aa@ wd a mileage ba-
          sis ror the use Or their autfmobilsa.
          Other thlra this X ao not. believe it pos-
          eibS6 to sake bay payment for any ex-
        j pensr$ $A$mndeetiim with said inqurats.



                  u,erriwr    is not entitled to mileage or ex-
    pensrr, rar the .opbration or his autombile unlars there
    id aam )re;rr&ra 10 #he ntatutae providing ror the ag-
    son* bf 8UQh6*gsnae#. Hammoad v. Harris County, 24fi
    0I.W. IOO2,, bX*rPtr*&aPlis&l;
                                 Hprris CiiuMy *. Hmao&, 803
S.W. 445; 34 @!hr. rur. 545.
                Artidle 3933a-1 authorizes the Ccmoise~ners’
    Uour% ia counticss oontaining a population of 355,000 or
Hon. C. J. Wilde - Page 2   (V-99)


more inhabitantsaccording to the last preceding Federal
Census,'tomake a reasonableallowance not to exceed Fif-
ty ($50.00)Dollars per month to the Justice of the Peace
for the operation of his automobile in the discharge of
his official duties. We fall to find any comparable stat-
ute applicable to Nueces County providing for the payment
of mileage ta:'aJustice of the Peac,efor the expenses of
operatinghis automobile*
            In view of the foregoing,it is our opinion
that the Just&es ,ofthe Peace of Preolnot 1, Place 1,and
Precinct 1; PlacB 2, would not be ,entitledto an allow-
ance of $?.50,to cover expenses (3ftheir automobilesin
attending inquestswithin the county.


           The Justices of the Peace of Pre-
     cinct 1, Place.1, and Precinct l,,Place
     2 of iiuecesCounty are not entitled to
                 the operationof their auto-
     mlf'leag;e:for
     mobiles in,attendinginquestswithin
     the county,
                                 Yours very truly,
                             ATTORNEY GENESAL OF TEXAS




JR:ajm:wb


                             APPROVED MARCH 22, 1947

                              52       22
                             ATTORNEY GENERAL OF TEXAS